               Case 8:20-cv-00657-GJH Document 17 Filed 05/24/21 Page 1 of 9



                             IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF MARYLAND

    JEFFREY FRANCE,

        Petitioner,

        v.                                                         Civil Action No.: GJH-20-657

    WARDEN,

        Respondent.


                                        MEMORANDUM OPINION

             In response to the above-entitled Petition for Writ of Habeas Corpus pursuant to 28 U.S.C.

§ 2254, Respondent asserts that the petition should be dismissed because it is time-barred,

unexhausted, procedurally defaulted, substantively without merit, and does not state a federal

claim. ECF No. 15. Petitioner Jeffrey France filed a Reply. ECF No. 16. No hearing is necessary.

See Rule 8(a), Rules Governing Section 2254 Cases in the United States District Courts and Local

Rule 105.6 (D. Md. 2018); see also Fisher v. Lee, 215 F.3d 438, 455 (4th Cir. 2000) (petitioner

not entitled to a hearing under 28 U.S.C. § 2254(e)(2)). For the reasons that follow, the petition

shall be dismissed and a certificate of appealability shall not issue.1

I.           Background

             A.     Parole Commission’s Decisions

             France filed this petition challenging the validity of the Maryland Parole Commission’s

decision to suspend a conditional approval for his release on parole on February 25, 2015. ECF

No. 15-10 (parole decision dated November 5, 2014). France explains that he was approved for




1
    France’s pending Motion to Proceed in Forma Pauperis shall be granted.
           Case 8:20-cv-00657-GJH Document 17 Filed 05/24/21 Page 2 of 9



release on parole conditioned in part on his completion of a domestic violence2 class offered

through the Maryland Division of Correction. ECF No. 1 at 2. The Parole Commission suspended

the approval, according to France, because it “falsely and incorrectly contend[ed] he had refused

to participate in the domestic violence class.” Id.

         In a memorandum dated March 11, 2015, France was advised by the Chairman of the

Commission that his approval was suspended because “Inmate does not want to take Domestic

Violence Therapy.” ECF No. 15-12.

         France was given another parole hearing on August 5, 2015 and a recommendation for a

rehearing for August 2016 was made as a result of the hearing to allow France time to address the

domestic violence group issue. ECF No. 15-37 at 2, ¶ 2(c). The hearing officer’s recommendation

was sent to a Parole Commissioner for review. Id. at ¶ 2(d).

         The reviewing Parole Commissioner issued a disapproval of the August 5, 2015

recommendation on August 7, 2015. ECF No. 15-37 at 2, ¶ 2(e). The rationale for the disapproval

was that France “did not complete the recommendations/contingencies of last hearing” and in the

view of the Parole Commissioner a refusal of parole should be issued. Id. at 3. The Commissioner

further noted France’s extensive criminal history, violations of community supervision, and his

pattern for “assault (domestic violence).” Id. France’s case was automatically referred to a two-

commissioner appellate panel for issuance of a final decision. Id. at ¶ 2(f).

         The two-commissioner appellate panel issued a decision to rehear France in November,

2017, noting that “[w]hile panel shares reviewing commissioner’s frustrations and comments, it is



2
  France was convicted of second-degree assault following an altercation involving the mother of his child where it
was reported that France hit her, choked her and dragged across the yard by her hair. The assault was witnessed by a
third party. A portion of France’s sentence was suspended, and he was directed to only contact the victim of the
assault about child custody matters. His probation was revoked twice after France sent threatening letters to the victim
while he remained incarcerated. See France v. Warden, Civ. Action GJH-20-631 (D. Md. 2020), see also ECF No.
15-18 at 24 (application for statement of charges).

                                                           2
          Case 8:20-cv-00657-GJH Document 17 Filed 05/24/21 Page 3 of 9



hoped that a lengthier rehearing will allow offender to participate and complete programs while

realizing the seriousness of his pattern of behavior.” ECF No. 15-37 at 3, ¶ 2(g). France received

a copy of this decision on September 3, 2015. Id.

        During an Inmate Grievance Office (“IGO”) hearing held on February 13, 2016 before

Administrative Law Judge (“ALJ”) Susan Sinrod, France presented testimony from Richard

Cooley, LCSW-C. ECF No. 15-22 at 10-12. Cooley agreed with France’s position that he never

refused to participate in the domestic violence group. Id. at 11. The “refusal” was based on a

questionnaire conducted by Ms. Lyn on February 12, 2015 to assess whether France qualified for

the program. Id. at 10. She determined that France was not “treatment ready” based on his

responses wherein he did not admit he had a domestic violence problem. Id.; see also ECF No.

15-31 at 15 (questionnaire including France’s account of the second-degree assault on his

girlfriend). Cooley testified that had he conducted the same evaluation Ms. Lyn gave France and

received the same answers, he would have reached the same conclusion Ms. Lyn did. ECF No.

15-22 at 11. The ALJ concluded that France’s delayed parole release was rescinded not because

of a false statement that France “refused” to participate in the program, but because Ms. Lyn’s

professional assessment that France was not “treatment ready.” Id. at 12.

        France’s next parole hearing was held on November 2, 2017 and resulted in a

recommendation to refuse parole.       ECF No. 15-37 at 3, ¶ 2(h).          The reviewing parole

commissioners adopted the recommendation, noting:

         Offender is serving his 4th [major adult incarceration]. Offender has a history
         of violence. This is his 3rd hearing. He has partial compliance with prior
         recommendations. Due to his adjustment record and increase[d] security level
         since last hearing, parole is not warranted.

Id. France exercised his right to appeal the 2017 refusal decision to a two-commissioner appellate

panel. Id. at 3-4, ¶ 2(i).

                                                3
         Case 8:20-cv-00657-GJH Document 17 Filed 05/24/21 Page 4 of 9



       On November 30, 2017, the Commission issued a final decision refusing France parole.

ECF No. 15-37 at 4, ¶ 2(j). In the final decision the Commission observed:

         [France] expresses his disagreement with what the file shows is his concern that
         he does not need [domestic violence] programming. However, his criminal
         history shows several convictions for assault [second-degree] and letters from
         [France] to his girlfriend belie his belief that he doesn’t need [domestic violence
         programming]. His refusal to complete [domestic violence programming]
         requires refusal.

Id. France received a copy of the decision refusing parole on January 3, 2018. Id. at ¶ 2(k).

       On January 29, 2018 France filed a petition for administrative mandamus in the Circuit

Court for Baltimore County challenging the Parole Commission’s decision to refuse parole. ECF

No. 15-35. In the context of that case Commissioner Reynolds reviewed the parole file again and

noted that France had completed the domestic violence program in the Division of Correction and

the decision was reconsidered. ECF No. 15-2 at 2 (Affidavit of David Blumberg). In May of 2018

Commissioners Reynolds and Keckler declined to change the decision to refuse parole due to his

institutional adjustment after August of 2015, the increase in his security level in the Division of

Correction, his criminal history, his harassment and intimidation of his ex-girlfriend, and “his

written threats to murder his ex-girlfriend, their young son, and employees of the Parole

Commission upon his release.” Id.

       B.      State Court Proceedings

       On August 24, 2015, France filed a petition for writ of habeas corpus in the Circuit Court

for Washington County, Maryland wherein he challenged the August 17, 2015 decision delaying

consideration for his parole until November of 2017. ECF No. 15-17. In that petition France

maintained that since he was found ineligible for the domestic violence program his request to be

immediately released on parole should have been granted as he had already completed all treatment

programs for which he is eligible. Id. at 1. Instead of granting that request, France claimed that

                                                 4
          Case 8:20-cv-00657-GJH Document 17 Filed 05/24/21 Page 5 of 9



the recommendation for him to be re-evaluated for the domestic violence program was an

insinuation for him to change his answers to the evaluation questions to make himself eligible for

the program. Id. He further maintained that the Parole Commission did not have the authority to

require completion of the domestic violence program as a contingency for release but could only

require an evaluation for eligibility for the program. Id.

       In its December 2, 2015 Memorandum and Order denying France’s habeas petition, the

Circuit Court for Washington County stated:

         Only a prisoner entitled to walk out of prison that day as a free person may
         receive a writ of habeas corpus. See Maryland House of Correction v. Fields,
         348 Md. 245, 260 (1997) (stating that habeas corpus proceedings are available
         when a prisoner claims he is entitled to immediate release and that same claim
         is colorable). The petitioner is not entitled to habeas corpus relief. A liberty
         interest in parole arises only after the inmate is served with an Order for Parole;
         see Patuxent Institution Bd. Of Review v. Hancock, 329 Md. 556, cert. denied,
         510 U.S. 905 (1993); and the decision to approve a prisoner for parole may be
         reconsidered at any time, for any reason, until the formal Order for Parole is
         issued. See Code of Maryland Regulation 12.08.01.23 (“Any case may be
         reviewed at the discretion of the Commission at any time upon receipt of new
         information of significance relative to the possibility of parole.”).

         The Parole Commission had not yet issued a final Order for Parole in the
         petitioner’s case, and was therefore, within its rights to review the petitioner’s
         case upon learning that the conditions upon which his parole was condition were
         not met. Consequently, the petitioner’s liberty interest had not yet attached, and
         his incarceration is lawful.

ECF No. 15-21 at 3-4.

       France did not appeal the Circuit Court’s decision denying habeas relief, but on January

22, 2018 he filed a motion to reconsider the denial of his petition. ECF No. 15-22. The motion

was denied by marginal order on February 12, 2018 and France filed an appeal to the Maryland

Court of Special Appeals. ECF No. 15-23; ECF No. 15-24. In a decision dated November 25,

2019, the appellate court affirmed the Circuit Court’s denial of France’s motion for reconsideration

because his motion “was not based on fraud or irregularity and his argument that the Parole

                                                 5
         Case 8:20-cv-00657-GJH Document 17 Filed 05/24/21 Page 6 of 9



Commission erred in suspending its approval for a conditional delayed release was not the type of

‘mistake’ contemplated by Courts & Judicial Proc., § 6-408 or [Maryland] Rule 2-535(b).” ECF

No. 15-25 at 4. France did not file his motion for reconsideration within 30 days after the entry of

judgment which meant that under Maryland law his motion could not be considered pursuant to

Md. Rule 2-535(a), allowing a court to exercise revisory power and control over the judgment;

rather the motion was considered under Md. Rule 2-535(b) which allows the court to exercise

revisory power over the judgment in case of fraud, mistake, or irregularity. Id.

       France sought certiorari review in the Maryland Court of Appeals. ECF No. 15-26. The

Court of Appeals denied the petition on February 28, 2020. ECF No. 15-28.

       France also filed a habeas corpus petition in the Circuit Court for Baltimore City

challenging the Parole Commission’s August 17, 2015 decision to reconsider him for parole in

November of 2017. ECF No. 15-29 (petition). The petition was denied as barred by claim

preclusion. ECF No. 15-30.

       As already noted, France filed an administrative mandamus action in the Circuit Court for

Baltimore County on January 29, 2018 which sought review of the Parole Commission’s 2015

suspension of its conditional delayed release on parole for March of 2016. ECF No. 15-35. That

petition was dismissed as untimely on February 14, 2018. ECF No. 15-36. After the Parole

Commission moved to dismiss the petition as untimely with respect to the 2015 suspension

decision and noted that the petition was timely to the extent it challenged the November 30, 2017

decision to refuse parole (see ECF No. 15-37), the Circuit Court reconsidered its decision

dismissing the petition as untimely and allowed the case to proceed regarding the November 30,

2017 decision. ECF No. 15-38. A hearing was held on September 18, 2018 and the petition was




                                                 6
           Case 8:20-cv-00657-GJH Document 17 Filed 05/24/21 Page 7 of 9



denied by the judge in a ruling from the bench. ECF No. 15-39. France did not appeal the denial

of this petition.

II.     Discussion

        Respondent asserts in pertinent part that France’s petition must be dismissed because it

does not raise a federal claim. ECF No. 15. In his Reply, France maintains that the “time frame

for consideration is limited to 8-2-12 to 3-31-16 because this appeal3 addresses the suspension of

the March 206 release.” ECF No. 16 at 1. France then maintains his petition is timely because it

was filed within one-year of the motion for reconsideration of the denial of his State petition for

writ of habeas corpus. Id. Whether the petition filed with this Court is timely or not, France has

failed to raise a cognizable claim.

        An application for writ of habeas corpus may be granted only for violations of the

Constitution or laws of the United States. 28 U.S.C. § 2254(a). The federal habeas statute at 28

U.S.C. § 2254 sets forth a “highly deferential standard for evaluating state-court rulings.” Lindh

v. Murphy, 521 U.S. 320, 333 n.7 (1997); see also Bell v. Cone, 543 U.S. 447 (2005). The standard

is “difficult to meet,” and requires courts to give state-court decisions the benefit of the doubt.

Cullen v. Pinholster, 563 U.S. 170, 181 (2011) (internal quotation marks and citations omitted);

see also White v Woodall, 572 U.S.415, 419-20 (2014), quoting Harrington v. Richter, 562 U.S.

86, 103 (2011) (state prisoner must show state court ruling on claim presented in federal court was

“so lacking in justification that there was an error well understood and comprehended in existing

law beyond any possibility for fair minded disagreement.”).

        A federal court may not grant a writ of habeas corpus unless the state’s adjudication on the

merits: 1) “resulted in a decision that was contrary to, or involved an unreasonable application of,


3
  France refers to the pending Petition for Writ of Habeas Corpus as an “appeal.” ECF No. 16. This terminology is
inaccurate; this Court does not entertain appeals from State court decisions.

                                                       7
          Case 8:20-cv-00657-GJH Document 17 Filed 05/24/21 Page 8 of 9



clearly established federal law, as determined by the Supreme Court of the United States”; or 2)

“resulted in a decision that was based on an unreasonable determination of the facts in light of the

evidence presented in the State court proceeding.” 28 U.S.C. § 2254(d). A state adjudication is

contrary to clearly established federal law under § 2254(d)(1) where the state court 1) “arrives at

a conclusion opposite to that reached by [the Supreme] Court on a question of law,” or 2)

“confronts facts that are materially indistinguishable from a relevant Supreme Court precedent and

arrives at a result opposite to [the Supreme Court].” Williams v. Taylor, 529 U.S. 362, 405 (2000).

       Here, France raises issues that involve Maryland State law regarding release on parole that

do not implicate a federal constitutional right. By virtue of a valid criminal conviction and his

subsequent, legal confinement, a prisoner loses his expectation of liberty. See Meachum v. Fano,

427 U.S. 215, 224 (1976). In order to invoke pre-deprivation procedural due process protections,

a prisoner must first establish that he has been subjected to “atypical and significant hardship . . .

in relation to the ordinary incidents of prison life.” Sandin v. Conner, 515 U. S. 472, 484 (1995).

Lack of opportunity to earn or have applied diminution credits to secure an early release is not an

atypical and significant hardship. See Bulger v. United States Bureau of Prisons, 65 F.3d 48, 50

(5th Cir. 1995).    The Constitution itself does not create a protected liberty interest in the

expectation of early release on parole. Greenholtz v. Inmates of Nebraska Penal & Corr’al

Complex, 442 U. S. 1, 7 (1979); see also Jago v. Van Curen, 454 U.S. 14, 20 (1981) (mutually

explicit understanding that inmate would be paroled does not create liberty interest). “There is no

constitutional or inherent right of a convicted person to be conditionally released before the

expiration of a valid sentence.” Greenholtz, 442 U.S. at 7. “It is therefore axiomatic that because

. . . prisoners have no protected liberty interest in parole they cannot mount a challenge against a

state parole review procedure on procedural (or substantive) Due Process grounds.” Johnson v.



                                                  8
          Case 8:20-cv-00657-GJH Document 17 Filed 05/24/21 Page 9 of 9



Rodriguez, 110 F.3d 299, 308 (5th Cir. 1997), see also Bryant v. Md., 848 F.2d 492 (4th Cir. 1988)

(Prisoners in Maryland have no liberty interest in parole unless an Order for Release on Parole has

been issued and the prisoner has signed it indicating acceptance of the terms).

        France’s petition raises only his assertions that Maryland State law was violated, a question

that every Maryland court to consider the matters asserted by France has answered definitively

that nothing in the laws cited by France prohibited the decisions made. Accordingly, the petition

must be dismissed.

III.    Certificate of Appealability

        A certificate of appealability may issue “only if the applicant has made a substantial

showing of the denial of a constitutional right.” 28 U. S.C. § 2253(c)(2); see Buck v. Davis, 137

S.Ct. 759, 773 (February 22, 2017). The petitioner “must demonstrate that reasonable jurists

would find the district court’s assessment of the constitutional claims debatable or wrong,”

Tennard v. Dretke, 542 U.S. 274, 282 (2004) (citation and internal quotation marks omitted), or

that “the issues presented are adequate to deserve encouragement to proceed further,” Miller-El v.

Cockrell, 537 U.S. 322, 327 (2003). Because this court finds that there has been no showing of

the denial of a constitutional right, a certificate of appealability shall be denied. See 28 U. S.C.§

2253(c)(2). France may still request that the United States Court of Appeals for the Fourth Circuit

issue such a certificate. See Lyons v. Lee, 316 F.3d 528, 532 (4th Cir. 2003) (considering whether

to grant a certificate of appealability after the district court declined to issue one).

        A separate Order follows.

_5/24/2021____________                                  /s/_____________________________
Date                                                    GEORGE J. HAZEL
                                                        UNITED STATES DISTRICT JUDGE




                                                   9
